       Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 1 of 25




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION


DANIEL ANDRES DURAN                                         §
    TDCJ # 02297580,                                        §
                                                            §
                   Plaintiff,                               §
                                                            §
v.                                                          §           NO. EP-19-CV-358-PRM-MAT
                                                            §
UMC CHRISTINA MORTON,                                       §
                                                            §
                   Defendant.                               §


              REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE

           In this litigation, Plaintiff Daniel Andres Duran (“Plaintiff”) brings a civil rights

complaint, asserting violations of “inmate rights[,] patient rights” and medical negligence.

(ECF No. 13). Plaintiff was previously incarcerated by the Texas Department of Criminal

Justice (“TDCJ”) at the Walker Sayle Unit in Breckenridge, Texas and proceeds with this suit

pro se and in forma pauperis. Before the Court is “Defendant Cristina Morton’s Motion to

Dismiss” (ECF No. 29), filed by Defendant Cristina Morton, R.N. (“Defendant”),1 seeking

dismissal for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules

of Civil Procedure and, in the alternative, for failure to state a claim on which relief can be

granted, pursuant to Rule 12(b)(6). For the following reasons, the Court RECOMMENDS that

the motion be GRANTED.

                                            I.       BACKGROUND

      A. FACTUAL BACKGROUND2


1
    Defendant asserts in her motion that Plaintiff incorrectly named her as “UMC Christina Morton.”
2
    While recounting the factual background, the Court addresses only the facts relevant to the immediate Report

                                                        1
     Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 2 of 25




         In considering the motion, “the plaintiff’s complaint is to be construed in a light most

favorable to the plaintiff, and the allegations contained therein are to be taken as true.”

Oppenheimer v. Prudential Secs. Inc., 94 F.3d 189, 194 (5th Cir. 1996).3 On July 26, 2019,

Plaintiff arrived at the El Paso County Jail (“EPCJ”) in a leg cast and crutches. (ECF No. 13, at

4). Plaintiff was seen by a nurse when he was being booked, and he asked her if a shower chair

would be provided to him. (ECF No. 15, at 1). The nurse said yes, a shower chair would be

provided. Id. Through July 29, the guards at the EPCJ told Plaintiff that a shower chair was not

available because someone else was using it. Id.

         After “about a week,” Plaintiff was transferred to the El Paso County Jail Annex (“EPCJ

Annex”). Id. At sick call, on a date not stated, Plaintiff told an unnamed nurse at the EPCJ

Annex that he had not showered “for a week or so since the [EPCJ].” Id. He asked the nurse for

a shower chair, and the nurse told Plaintiff to “simply ask the guard on the floor at the time . . .

.” Id. Plaintiff states he did so “repeatedly.” Id. Plaintiff states that three officers4 denied him a

shower chair, telling him they do not have one, and that Plaintiff is “in jail and [does not] have

rights.” Id.

         On August 7, 2019, Plaintiff had not showered for two weeks, and he had an unpleasant

smell coming from his cast. (ECF No. 15, at 4). Other inmates threatened to “jump” Plaintiff

because of his body odor unless Plaintiff took a shower immediately. Id. Plaintiff claims he was

“emotionally broken by the fact that [he] didn’t want to get jumped,” and though he tried to




and Recommendation.
3
  A pro se plaintiff’s complaint shall be construed liberally and held to a less stringent standard than those drafted
by attorneys. See Windland v. Quarterman, 578 F.3d 314, 316 (5th Cir. 2009); Haines v. Kerner, 404 U.S. 519,
520 (1972).
4
  Plaintiff says the three officers were “Cpl. Beard,” “Cpl. E. Ramirez,” and officer “I. Holguin.” (ECF No. 15, at
1). However, Plaintiff has not named these officers as defendants.

                                                          2
    Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 3 of 25




explain his situation, the other inmates “didn’t want to hear it until [Plaintiff] showered.” (ECF

No. 15, at 4). Plaintiff states that he took his first shower that day. Id. Additionally, he states

that he fell while showering without the use of a shower chair. Id. at 2. Plaintiff claims that he

refractured his right fibula, which was in the process of healing, and had sharp pain in his left

bone, which had just healed. Id. at 3. Plaintiff claims he also fell and refractured his bones on

August 9, 11, 14, 17, and 21, when he fell in the shower while showering without the use of a

shower chair. Id. at 2–3. When he fell, he cried out to the officers on the floor, but the officers

mocked him. Id. at 3. He did not receive medical attention “because the officers would deny it

to [him] along with the nurses” who would tell him that he was “faking it” even though they

saw him in excruciating pain. Id. However, Plaintiff states that he knew he had refractured his

bones because he “felt the exact pain” he had felt when he broke them previously. Id. at 3. He

claims that his bone moved within his body “hurting tremendously worst [sic] than when [he]

first broke it.” Id.

        Plaintiff alleges that he would ask the nurses on medication runs for a shower chair.

(ECF No. 15, at 2). The nurses in turn would address it to the officers, who would say yes. Id.

However, once the nurses left the floor “the officers would come back and tell [Plaintiff] that

the nurse [sic] don’t run the show they do.” Id. Plaintiff also claims that he “tried to speak with

the supervisor of the medical field by submitting a written request to the nurses doing the

medication runs. But every time the nurses would arrive they were to [sic] busy flirting with

officers [and] paying no attention to any client.” Id. In response to a subsequent court-issued

questionnaire, Plaintiff further specified that he “staff related” written requests for a shower

chair, “addressing [his] necessity for a showering chair” on August 7, 14, and 21, 2019. (ECF

No. 21, at 1). Plaintiff asserts that Defendant denied these requests. Id. According to Plaintiff,


                                                3
    Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 4 of 25




he was never provided with a shower chair. (ECF No. 15, at 4).

       On August 28, 2019, Plaintiff “put in a sick call” after he finished the pain medication

that was prescribed to him at the hospital. (ECF No. 21, at 2; ECF No. 15, at 5). He then saw

an unnamed doctor by video chat. (ECF No. 21, at 2; ECF No. 15, at 5). According to Plaintiff,

the doctor said that he was not going to prescribe Plaintiff pain medication, (ECF No. 21, at 2),

and told Plaintiff that he only gets medication one time. (ECF No. 15, at 5). Plaintiff asked the

doctor who Plaintiff could speak to about it. (ECF No. 21, at 2). The doctor responded that “the

Director Christina [sic] Morton gives specific orders they go by.” Id. The doctor gave Plaintiff

“the information to be able to address this situation to Defendant Christina Morton,” and

Plaintiff “immediately submitted several written requests” to her. Id. Plaintiff received a

response to the requests through the attending nurse who told Plaintiff that Defendant had

received his requests but that Defendant “didn’t have time for [Plaintiff] and that [Plaintiff’s]

request was unrealistic expectation [sic].” Id.

       Plaintiff had also been prescribed physical therapy two times per week. (ECF No. 15, at

5). However, Plaintiff claims that he only went once or twice a month, and it was too late when

they started sending him. Id. at 6. Plaintiff asserts that he “had already refractured [his] bones

and learned how to deal with pain mentally. [He] pushed [himself] to physically treat [himself]

therapeutically [sic] and learned how to walk with excruciating pain.” Id.

   B. PROCEDURAL BACKGROUND

       On December 5, 2019, Plaintiff filed a motion to proceed with this case in forma

pauperis. (ECF No. 1). After supplementing his application and updating his address, Plaintiff’s

motion was granted on February 24, 2020 (ECF No. 11), and Plaintiff’s Complaint was filed

into the record. (ECF No. 13). In his Complaint, Plaintiff brings claims of “violation[s] of


                                                  4
    Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 5 of 25




inmate rights and patient rights” against Defendant Cristina Morton. (ECF No. 13). During a

screening of Plaintiff’s Complaint, the Court issued two questionnaires to further clarify

Plaintiff’s claims and allegations (ECF Nos. 12 & 21), to which Plaintiff filed answers. (ECF

Nos. 15 & 21).

        Defendant was then served and subsequently filed the instant Motion to Dismiss and an

Answer on May 22, 2020. (ECF Nos. 29 & 30). Defendant moves the Court to dismiss

Plaintiff’s claims for lack of subject matter jurisdiction, or in the alternative, for failure to state

a claim upon which relief can be granted. (ECF No. 29). Plaintiff did not initially file a response

to the motion. However, a notice of change of address was filed on July 6, 2020. (ECF No. 31).

Accordingly, the Court provided Plaintiff with additional time to file any response. (ECF No.

32). Plaintiff then sought, and was granted, leave for an extension of time to file a response.

(ECF Nos. 35 & 36). Plaintiff filed his response in opposition to the instant motion on August

26, 2020. (ECF No. 38). Defendant thereafter filed a reply on August 28, 2020. (ECF No. 39).

Accordingly, the matter is now ripe for disposition.

                                    II.     LEGAL STANDARD

    A. RULE 12(B)(1) MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

        Federal courts are “courts of limited jurisdiction” and “possess only that power

authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994). As such, a court must dismiss an action at any time that it determines that it

lacks subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A motion to dismiss brought under

Rule 12(b)(1) of the Federal Rules of Civil Procedure challenges the court’s subject matter

jurisdiction to hear the case. The party asserting jurisdiction—the plaintiff—bears the burden

of proving that jurisdiction exists. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).


                                                  5
    Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 6 of 25




Subject matter jurisdiction, or the lack thereof, may be found in: “(1) the complaint alone; (2)

the complaint supplemented by undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Ramming, 281

F.3d at 161. When “a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions,

the court should consider the Rule 12(b)(1) jurisdictional attack before addressing any attack

on the merits [to prevent] a court without jurisdiction from prematurely dismissing a case with

prejudice.” Id.

   B. RULE 12(B)(6) MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM ON WHICH RELIEF

       CAN BE GRANTED

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of a pleading to

state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to dismiss,

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In considering the motion, “the plaintiff’s

complaint is to be construed in a light most favorable to the plaintiff, and the allegations

contained therein are to be taken as true.” Oppenheimer v. Prudential Secs. Inc., 94 F.3d 189,

194 (5th Cir. 1996). Moreover, a pro se plaintiff’s complaint shall be construed liberally and

held to a less stringent standard than those drafted by attorneys. See Windland v. Quarterman,

578 F.3d 314, 316 (5th Cir. 2009); Haines v. Kerner, 404 U.S. 519, 520 (1972). The court may

not look beyond the complaint to determine whether the plaintiff has stated a legally cognizable

claim. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999).

       Pursuant to Rule 12(d) of the Federal Rules of Civil Procedure, where matters outside

of the pleadings are presented under a Rule 12(b)(6) motion and the Court does not exclude


                                                6
    Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 7 of 25




such evidence, the Court must treat the motion as one for summary judgment under Rule 56 of

the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 12(d). Before ruling on a converted

motion for summary judgment, all parties must be given a reasonable opportunity to present all

the material that is pertinent to the motion. Id. The Court is not required by Rule 12(d) to provide

express notice that it intends to treat a motion to dismiss as a motion for summary judgment.

See Mackey v. Owens, No. 98-60758, 1999 WL 423077, at *2 (5th Cir. June 2, 1999) (per

curiam) (unpublished); Turcheck v. United States, No. 1:16-CV-0061-BL, 2017 WL 5004831,

at *5 (N.D. Tex. Oct. 12, 2017), report and recommendation adopted by No. 1:16-CV-061-C,

2017 WL 5028197 (N.D. Tex. Oct. 30, 2017).

         Treating a motion to dismiss as a motion for summary judgment is proper “when the

nonmovant is aware that additional materials have been attached to the motion to dismiss, they

have had time to respond to the motion, and they are aware that the court may rule on the motion

using additional materials.” Bonnet v. Ward Cty., No. P-12-CV-085, 2012 WL 12877956, at *2

(W.D. Tex. Nov. 30, 2012) (citing Isquith v. Middle S. Utils., Inc., 847 F.2d 186, 195–96 (5th

Cir. 1988); Clark v. Tarrant Cty., 798 F.2d 736, 746 (5th Cir. 2004)). “[T]he simple act of

placing matters outside the pleadings before the court provides adequate notice that a motion to

dismiss may be converted into a motion for summary judgment.” Mackey, 1999 WL 423077,

at *2.

    C. SUMMARY JUDGMENT

         Summary judgment is proper “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). In determining whether there is a genuine issue of material fact, a court must view all

evidence and inferences in the light most favorable to the nonmovant. Hinojosa v. Butler, 547


                                                 7
       Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 8 of 25




F.3d 285, 295 (5th Cir. 2008).

           The moving party bears the burden of informing the court of the portions of the record

that demonstrate an absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). After the movant has met this burden, the burden shifts to the nonmovant

who must “go beyond the pleadings” to show the existence of a genuine issue of material fact.

See id. at 324. While a court may not grant summary judgment simply because a motion is

unopposed, “[i]f a party fails to properly support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c), the court may[, inter alia,] consider

the fact undisputed [and] grant summary judgment if the motion and supporting materials—

including the facts considered undisputed—show that the movant is entitled to it.” Fed. R. Civ.

P. 56(e).

                                                  III.     ANALYSIS

       A. MOTION        TO   DISMISS UNDER RULE 12(B)(1)                 FOR    LACK     OF   SUBJECT MATTER

           JURISDICTION

           Defendant argues that Plaintiff’s claims should be dismissed because they are state law

medical malpractice claims and Plaintiff has not alleged that Defendant is a “state actor.” (ECF

No. 29, at 3). Defendant relies on the Supreme Court’s ruling in Minneci v. Pollard for the

proposition that “where the conduct of privately employed personnel amounts to a violation of

the Eighth Amendment, and where that conduct is of a kind that typically falls within the scope

of traditional state tort law (such as conduct involving allegedly improper medical care), the

prisoner must seek a remedy under state tort law.” (ECF No. 29, at 4) (citing Minneci v. Pollard,

565 U.S. 118, 131 (2012)).5 Defendant argues that because Defendant is not a state actor, and


5
    Defendant relies on the arguments set forth by Minneci v. Pollard, a case that considers the constitutional rights

                                                           8
     Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 9 of 25




Plaintiff’s allegations fit the elements of a health care liability claim under Texas law, the

federal courts do not have subject matter jurisdiction over Plaintiff’s claims in the instant suit.

(ECF No. 29, at 3-4).

         Plaintiff makes no argument in response to Defendant’s Motion to Dismiss for lack of

subject matter jurisdiction. See (ECF No. 38) (generally asserting in Plaintiff’s Memorandum

in Opposition to Defendant’s Motion to Dismiss that Plaintiff has pleaded sufficient factual

allegations to support his claims).

         To dismiss Plaintiff’s Complaint based on Defendant’s reliance on Minneci, the Court

would have to find that Plaintiff has made no constitutional claim but instead has made a state

law claim that does not rest on an independent source of federal subject matter jurisdiction.

That is, Defendant argues that instead of making a claim of a violation of the Eighth 6

Amendment of the United State Constitution, pursuant to 42 U.S.C. § 1983, Plaintiff has

asserted a claim of medical malpractice under Texas state law. Therefore, for the Court to

dismiss the Complaint on the basis of Defendant’s arguments reliant on Minneci, it must first

find that the claims do not have an independent source of federal subject matter jurisdiction,

and then find that it is not appropriate for the federal court to exercise supplemental jurisdiction.

         Defendant’s arguments reliant on Minneci fall short for two reasons. First, Minneci

considers whether a prisoner could assert a Bivens claim for damages against private prison

employees. Minneci, 565 U.S. at 118. Here, Defendant asserts that Plaintiff Duran has “loosely



of convicted prisoners under the Eighth Amendment. However, Plaintiff Duran is a pretrial detainee. Pretrial
detainees, as distinguished from convicted prisoners, as “those individuals who have been charged with a crime
but who have not yet been tried on the charge.” Bell v. Wolfish, 441 U.S. 520, 523 (1979). The constitutional rights
of a pretrial detainee “flow from both the procedural and substantive due process guarantees of the Fourteenth
Amendment.” Hare v. City of Corinth, Miss., 74 F.3d 633, 639 (5th Cir. 1996).
6
  Again, Plaintiff’s constitutional rights flow from the Fourteenth Amendment, not the Eighth Amendment. Hare,
74 F.3d 633 at 639.

                                                         9
   Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 10 of 25




assert[ed] claims . . . [for] 42 U.S.C. § 1983 violations arising from alleged denial of medical

care while incarcerated . . . . (ECF No. 29, at 1). Bivens claims are not analogous to § 1983

violations, and so the Supreme Court’s reasoning in Minneci is not applicable to the instant

Motion to Dismiss.

        Defendant argues in her Motion to Dismiss: “[t]his Court lacks subject matter

jurisdiction because, per Minneci, Plaintiff’s claim against [Defendant are] sounds [sic] only in

state medical malpractice law.” (ECF No. 29, at 6). Pursuant to Minneci, Defendant asserts that

“Plaintiff may not refashion this state law [health care liability] claim into another type of

[federal] cause of action.” (ECF No. 29, at 4).

        Assuming, arguendo, that Minneci is applicable to the present case, there is a question

of whether the holding in Minneci extends to the Court’s analysis of subject matter jurisdiction.

It is not apparent to this Court whether the coexistence of a validly plead, state health care law

claim and a validly plead § 1983 claim in Plaintiff’s Complaint would trigger the Court’s

dismissal of the state law claim for lack of subject matter jurisdiction. Would a finding that

Plaintiff’s alleged facts fit the elements of a healthcare liability claim under Texas state law

require this Court to find a lack of subject matter jurisdiction if Plaintiff’s allegations also state

a § 1983 claim? Indeed, the Minneci Court discusses the existence of an “‘alternative, existing

process’” in state tort law that “constitutes a ‘convincing reason for the Judicial Branch to

refrain from providing a new and freestanding remedy in damages.’” Id. at 125–26 (quoting

Wilkie v. Robbins, 551 U.S. 537, 550 (2007)). However, Minneci does not address whether the

Court has subject matter jurisdiction. In Minneci, the Court held that a Bivens claim did not

exist under the circumstances presented, not that the state law claim existed but should not have




                                                  10
    Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 11 of 25




been brought in federal court.7 Minneci, 565 U.S. at 120. For the above reasons, Defendant’s

reliance on Minneci is not persuasive to warrant dismissal for lack of subject matter jurisdiction.

         The Court may find original subject matter jurisdiction over these claims by establishing

the existence of diversity jurisdiction: (1) that the parties are citizens of different states, and (2)

the amount in controversy exceeds $75,000, pursuant to 28 U.S.C. § 1332. Furthermore,

supplemental jurisdiction exists over a state law claim, pursuant to 28 U.S.C. § 1367(a), “in any

civil action of which the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III

of the United States Constitution.” Plaintiff has not offered facts to demonstrate diversity

jurisdiction, asserting neither diversity of the parties nor an amount in controversy exceeding

$75,000.

         However, jurisdiction over any possible state law claim Plaintiff may be making may

still be appropriate through exercise of supplemental jurisdiction, pursuant to 28 U.S.C. §

1367(a). Furthermore, the question of whether subject matter jurisdiction exists over any state

law claim Plaintiff may have raised depends on whether Plaintiff has also stated a § 1983 claim.

         The Court also has original jurisdiction over claims brought pursuant to 42 U.S.C. §

1983. See 28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.”). Therefore, if

Plaintiff has stated such a claim, then the Court would assess the propriety of asserting

supplemental jurisdiction over any state law claim. See 28 U.S.C. § 1367. Thus, to determine



7
 The merits of this argument will be discussed infra in the section addressing whether Plaintiff has stated a claim
upon which relief can be granted.

                                                        11
   Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 12 of 25




whether the Court has subject matter jurisdiction over any Texas state law claim under a

supplemental jurisdiction theory, it must first determine whether Plaintiff has stated a claim

under 42 U.S.C. § 1983.

    B. MOTION TO DISMISS UNDER RULE 12(B)(6) FOR FAILURE TO STATE A CLAIM ON WHICH

        RELIEF CAN BE GRANTED

        Plaintiff styles his claim as a violation of “inmate rights and patient rights,” and more

specifically, as one for medical negligence. (ECF No. 13, at 4). “To state a claim under [42

U.S.C.] § 1983, a plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a

person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988) (citations

omitted).

        Pretrial detainees have the right not to be denied attention to medical needs by deliberate

indifference under the Fourteenth Amendment. Peña Arita v. United States, 470 F.Supp.3d 663,

701 (S.D. Tex. 2020). “To prove deliberate indifference, a pretrial detainee must show that the

state official [1] knew of and [2] disregarded an excessive risk to the inmate's health or safety.”

Id. (citing Gibbs v. Grimmette, 254 F.3d 545, 549 (5th Cir. 2001)). This “deliberate

indifference” standard requires more than negligence or oversight. Peña Arita v. United States,

470 F.Supp.3d 663, 701 (S.D. Tex. 2020). “[T]o defeat qualified immunity, the plaintiffs must

establish that the officers . . . were aware of a substantial and significant risk . . . but effectively

disregarded it.” Id. (citing Jacobs v. W. Feliciana Sheriff's Dep't, 228 F.3d 388, 395 (5th Cir.

2000)). This same subjective deliberate indifference standard has been applied to pretrial

detainees under the Fourteenth Amendment, as well as convicted inmates under the Eighth

Amendment. See Hare v. City of Corinth, Miss., 74 F.3d 633, 648 (5th Cir. 1996).


                                                  12
    Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 13 of 25




        A serious medical need is “one for which treatment has been recommended or for which

the need is so apparent that even laymen would recognize that care is required.” Carlucci v.

Chapa, 884 F.3d 534, 538 (5th Cir. 2018) (citing Gobert v. Caldwell, 463 F.3d. 339, 345 n.12

(5th Cir. 2006)) (internal quotation marks omitted). “To prevail on a claim for deliberate

indifference, the plaintiff must show that a federal actor denied him treatment, ignored his

complaints, knowingly treated him incorrectly, or otherwise evidenced a wanton disregard for

his serious medical needs.” Carlucci v. Chapa, 884 F.3d 534, 538 (5th Cir. 2018) (citing

Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001)). “[A] prison

official may be held liable under the Eighth Amendment for denying humane conditions of

confinement only if he knows that inmates face a substantial risk of serious harm and disregards

that risk by failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825,

847 (1994). “[T]he official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists” and “must also draw the inference.” Williams v.

Hampton, 797 F.3d 276, 281 (5th Cir. 2015) (quoting Farmer, 511 U.S. at 837) (internal

quotation marks omitted).

        Plaintiff asserts two claims of deliberate indifference. The first is that Defendant denied

him the use of a shower chair. The second is that Defendant denied him pain medication.

    1. Whether Plaintiff has stated a claim of deliberate indifference against Defendant on the
       basis of denying use of a shower chair.

        Plaintiff claims that he submitted written requests to Defendant for a shower chair on

August 7, 14, and 21, 2019. (ECF No. 21, at 1). He claims to have addressed his necessity for

a shower chair in each request and “staff related”8 these requests to Defendant. Id. Plaintiff


8
  For the purposes of this Report & Recommendation the Court assumes that when Plaintiff says he “staff related”
the written requests to Defendant that he means that he handed a written request to a staff member who then

                                                      13
    Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 14 of 25




alleges these requests were denied. (ECF No. 21, at 1). Defendant argues that Plaintiff has not

stated a claim because Defendant is not a state actor and the claim does not rise to the level of

deliberate indifference to a serious medical need. (ECF No. 29, at 5–7). Defendant further

argues that even if Plaintiff alleged that Defendant was a state actor, he has still not stated a

claim because he has not alleged that she “affirmatively participated in the alleged substandard

medical care or implemented an unconstitutional policy that resulted in injury to Plaintiff.” Id.

at 7.

        “An inmate must rely on prison authorities to treat his medical needs; if the authorities

fail to do so, those needs will not be met.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). In West

v. Atkins, which arose in the context of a private medical care contractor of a prison, the

Supreme Court held that the private physician/respondent acted under color of state law when

providing medical services to state prison inmates because the physician was under contract

with the state to provide such services and the inmates were not free to seek medical services

from physicians not authorized by the state. 487 U.S. 42, 54–55 (1988).9

                 Whether a physician is on the state payroll or is paid by contract,
                 the dispositive issue concerns the relationship among the State,
                 the physician, and the prisoner. Contracting out prison medical
                 care does not relieve the State of its constitutional duty to provide
                 adequate medical treatment to those in its custody, and it does not
                 deprive the State’s prisoners of the means to vindicate their
                 Eighth Amendment rights. The State bore an affirmative
                 obligation to provide adequate medical care to West; the State
                 delegated that function to respondent Atkins; and respondent
                 voluntarily assumed that obligation by contract.

Id. at 55–56.


delivered the written request to Defendant.
9
  Although West v. Atkins involved a prisoner’s constitutional rights under the Eighth Amendment, the same
subjective deliberate indifference standard applies to pretrial detainees under the Fourteenth Amendment. Hare v.
City of Corinth, 74 F.3d 633, 648 (5th Cir. 1996).

                                                      14
   Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 15 of 25




        Plaintiff alleges that Defendant was the head of the Medical Department at El Paso

County Jail Annex. (ECF No. 13, at 3). Plaintiff further alleges that Defendant denied his

requests for a shower chair and received his requests for pain medication but did not have time

for Plaintiff. (ECF No. 21, at 1, 2). Accordingly, based on the foregoing case law, the Court is

of the opinion that Defendant, in her alleged position as the Head of the Medical Department at

the EPCJ Annex would be considered a state actor for the alleged actions taken with authority

of that position.

        In his answers to the Court’s second questionnaire, Plaintiff alleges that he had

submitted three written requests to Defendant for a shower chair, in which he addressed the

necessity for this need. (ECF No. 21, at 1). In his answers to the Court’s first questionnaire,

Plaintiff had stated that he fell and refractured his broken bones on days that coincide with the

dates he alleges he submitted the requests to Defendant. (ECF No. 15, at 2–3). Therefore, the

Court infers that his requests to Defendant in which he addressed the necessity for a shower

chair included the information that he had broken bones, that he fell in the shower without the

use of a shower chair, and that he believes that he refractured his bones as a result.

        Furthermore, a broken bone is a serious medical need. White v. Cooper, No. 08-CV-

1321, 2009 WL 1230008, at *3 (W.D. La. May 5, 2009); see Brown v. Hughes, 894 F.2d 1533,

1538 (11th Cir. 1990) (finding that a painful broken foot constituted a serious medical need);

Gray v. Dorning, No. 99-5212, 1999 WL 1336118, at *1 (6th Cir. Dec. 20, 1999) (“We find

that [plaintiff’s] broken wrist constituted a serious medical need.”); Jacks v. Normand, No. 17-

6328, 2018 WL 1363756, at *2 (E.D. La. Feb. 23, 2018) (“The undersigned finds that

plaintiff’s broken bone in his wrist constituted a ‘serious medical need.’”). Thus, for the

Defendant to know of a substantial risk of a broken bone and to disregard that risk by failing to


                                                15
   Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 16 of 25




take reasonable measures to abate it, would constitute deliberate indifference. Because Plaintiff

has alleged that he submitted written requests for a shower chair to Defendant, who he claims

is the head of the EPCJ Annex Medical Department, and Defendant denied these requests, the

Court is of the opinion that Plaintiff has stated a claim of deliberate indifference against

Defendant.

   2. Conversion of Defendant’s 12(b)(6) Motion to a Motion for Summary Judgment

       However, Defendant has attached evidence in support of her arguments to her motion.

See (ECF No. 53-3). Absent the exclusion of this evidence by the Court, this motion must be

treated as one for summary judgment under Rule 56 of the Federal Rules of Civil Procedure.

See Fed. R. Civ. P. 12(d). Before ruling on a converted motion for summary judgment, all

parties must be given a reasonable opportunity to present all the material that is pertinent to the

motion. Id. The Court is not required by Rule 12(d) to provide express notice that it intends to

treat a motion to dismiss as a motion for summary judgment. See Mackey v. Owens, No. 98-

60758, 1999 WL 423077, at *2 (5th Cir. June 2, 1999) (per curiam) (unpublished); Turcheck v.

United States, No. 1:16-CV-0061-BL, 2017 WL 5004831, at *5 (N.D. Tex. Oct. 12, 2017),

report and recommendation adopted by No. 1:16-CV-061-C, 2017 WL 5028197 (N.D. Tex.

Oct. 30, 2017).

       Treating a motion to dismiss as a motion for summary judgment is proper “when the

nonmovant is aware that additional materials have been attached to the motion to dismiss, they

have had time to respond to the motion, and they are aware that the court may rule on the motion

using additional materials.” Bonnet v. Ward Cty., No. P-12-CV-085, 2012 WL 12877956, at *2

(W.D. Tex. Nov. 30, 2012) (citing Isquith v. Middle S. Utils., Inc., 847 F.2d 186, 195–96 (5th

Cir. 1988); Clark v. Tarrant Cty., 798 F.2d 736, 746 (5th Cir. 2004)). “[T]he simple act of


                                                16
   Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 17 of 25




placing matters outside the pleadings before the court provides adequate notice that a motion to

dismiss may be converted into a motion for summary judgment.” Mackey, 1999 WL 423077,

at *2.

         Plaintiff has received the motion and additional materials, has been granted additional

time to respond, and has filed his response. Therefore, because the Court will accept and

consider these materials presented outside of the pleadings and finds that Plaintiff has been

given a reasonable opportunity to present material that is pertinent to the motion, the Court is

prepared to consider this matter under a summary judgment standard. The Court notes that

although Plaintiff has had the opportunity to present material pertinent to the motion, he has not

done so. Accordingly, the Court RECOMMENDS that Defendants’ Rule 12(b)(6) Motion to

Dismiss Plaintiff’s deliberate indifference claims be CONVERTED to a Motion for Summary

Judgment.

            a. Declaration of Kim L. Martin, R.N., Administrative Director of Detention
               Health Care Operations for El Paso County Hospital District d/b/a University
               Medical Center of El Paso

         Defendant asserts that she was not personally involved in the alleged deprivation of

Plaintiff’s constitutional rights. Defendant submits the Declaration of Kim L. Martin, R.N.,

pursuant to 28 U.S.C. § 1746, who is the Administrative Director of Detention Health Care

Operations for El Paso County Hospital District d/b/a University Medical Center of El Paso

(hereinafter “UMC”). (ECF No. 29, at 9). Ms. Martin avers that she is Defendant’s supervisor.

Id. Ms. Martin states that Defendant is employed by UMC as Nurse Manager of the EPCJ

Annex pursuant to an “Interlocal Agreement between UMC and the County of El Paso,” which

sets forth the agreement for UMC to provide medical health care services to inmates of the El

Paso County Detention System. Id.

                                               17
   Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 18 of 25




       Ms. Martin further states that Defendant “oversees the delivery of inmate nursing care

and the process for handling special requests from inmates, but does not make any decisions on

inmates’ special requests or as to what medical services or medical equipment are provided to

inmates—only a physician can do so.” (ECF No. 29, at 9). Significantly, Ms. Martin further

states that Defendant did not provide Plaintiff with any direct form of medical care or treatment,

and that her job is “purely supervisory, as [Defendant] does not provide any in-person nursing

care to inmates.” Id.

       The Interlocal Agreement (the “Agreement”), attached as Exhibit D-1, “is entered by

and among the County of El Paso, Texas (“County”) and the El Paso County Hospital District

(“EPCHD”) for the provision and administration of medical, [sic] and dental health care

services to inmates of the El Paso County Detention System.” (ECF No. 29, at 11). Under the

Agreement, “[u]pon invoice by EPCHD, [the] County will pay EPCHD in accordance with

Attachment D- Rate Schedule. Payment is based upon actual cost of services and supplies

provided plus a 10% administrative fee, and not on a per-employee basis.” Id. at 16.

       According to the El Paso County Sheriff Health Services Plan (approved March 22,

2013) and Health Services Plan Addendum-Continuity of Prescription Medication (effective

January 1, 2018), attached to the Agreement as “Attachment A-1,” “[t]he Sheriff will provide

a staff physician who will be responsible for the physical and mental well being of all inmates

confined.” (ECF No. 29, at 22). “[T]he staff physician will be available for daily sick call,

examination, and treatment. Inmates may request medical services by [ ] filling out a sick slip

stating their ailment [or] making an oral request when immediate pain is present.” Id.

       “It is the medical staff’s responsibility to prescribe and distribute medication.” (ECF

No. 29, at 23). “Over-the-counter medications will be available through the Facility Clinic,


                                               18
   Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 19 of 25




unless the inmate is evaluated by the physician and medicine is prescribed by the physician for

a medical condition.” (ECF No. 29, at 24) (emphasis added).

       “The Health Services Plan Addendum: Continuity of Prescription Medication” adds that

“[a] qualified medical professional shall review as soon as possible any prescription

medications an inmate is taking when the inmate is taken into custody. In this context, qualified

medical professionals include but are not limited to physicians, Registered Nurses (RN), and

Licensed Vocational Nurses (LVN) performing their duties within the scope of their license.”

(ECF No. 29, at 27).

       In Attachment B-10: Pharmacy Services, the Agreement states that “EPCHD shall

provide a total pharmaceutical system beginning with the prescribing of medications, the filling

of prescriptions, dispensing of medication and the necessary record keeping. This system shall

include prescription medications and over the counter medications. All prescription

medications shall be prescribed by the responsible provider and shall be administered and

dispensed by a licensed nurse on a ‘watch/swallow/ basis.” (ECF No. 29, at 40).

       Notably, EPCHD is not responsible for the provision of physical, occupational, or

speech therapy nor “[t]he provision or expense related to care requiring assistance with

activities of daily living, such as eating, feeding, bathing, toileting, diapering, or any other

assistance in personal hygiene (skilled nursing care).” (ECF No. 29, at 44) (Attachment B-14:

Services Not Covered).

       Ms. Martin’s Declaration refers to specific definitions for what constitutes a physical

health provider and a medical provider. Pursuant to Attachment C: Staffing, a registered nurse

is not considered a physical health provider. See (ECF No. 29, at 50) (setting forth the staffing

provided by EPCHD and differentiating between a “[p]hysical health provider . . . (either a mid-


                                               19
     Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 20 of 25




level practitioner or a physician)” and “[p]hysical health nursing, staffed with registered nurses

on a 24/7 basis”). A Medical Provider is referenced as a medical doctor (“MD”) and nurse

practitioner (“NP”) in Attachment E: Transition Services. (ECF No. 29, at 54).

             b. Declaration of Cristina Morton, R.N., the Nurse Manager of the EPCJ Annex

         Finally, Defendant submits her own declaration, pursuant to 28 U.S.C. § 1746, in which

she avers that she is a registered nurse and has been employed by EPCHD as the Nurse Manager

of the EPCJ Annex. (ECF No. 29, at 63). She declares that in her position as Nurse Manager,

she “oversee[s] the delivery of inmate nursing care and the process for handling special requests

from inmates. [She] do[es] not make any decisions on inmates’ special requests or as to what

medical services or medical equipment are provided to inmates—only a physician can do so.”

Id. Significantly, she declares that her role is supervisory and that she does not provide any in-

person nursing care to inmates. Id. Finally, she states that she did not provide Plaintiff with any

direct form of nursing care or treatment and did not handle, nor was aware of, any request

Plaintiff may have submitted for a shower chair. Id. at 64.

         Defendant’s evidence sets forth several material facts that have not been disputed by

Plaintiff.10 First, Defendant is not the head of EPCJ Annex Medical Department but is the Nurse

Manager of the EPCJ Annex. (Martin Decl., ECF No. 29, at 9).11 Indeed, Defendant has

declared that she is a Registered Nurse, having obtained her nursing degree in 2009 and her

license in 2020. (Morton Decl., ECF No. 29, at 63). In her role as Nurse Manager, Defendant

“oversees the delivery of inmate nursing care and the process for handling special requests from



10
   Though some of the following citations are not specifically cited by Defendant, the Court may consider other
materials in the record. Fed. R. Civ. P. 56.
11
   According to the Rate Schedule attached to the Interlocal Agreement, there is a position of Director listed in the
Administration category, which is a step above Defendant’s position. (ECF No. 29, at 52).

                                                        20
   Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 21 of 25




inmates, but does not make any decisions on inmates’ special requests or as to what medical

services or medical equipment are provided to inmates—only a physician can do so.” (Martin

Decl., ECF No. 29, at 9–10).

       Second, the Agreement specifically provides that EPCHD does not provide or cover the

cost of services “related to care requiring assistance with activities of daily living, such as

eating, feeding, bathing, toileting, diapering, or any other assistance in personal hygiene (skilled

nursing care).” (Att. B-14: Services Not Covered, ECF No. 29, at 44). Indeed, pursuant to the

Texas Administrative Code, Title 37, Part 9, Chapter 277, Rule § 277.6, it is the state’s

responsibility to ensure that “[e]ach inmate shall be given the opportunity to shower at least

every other day or more often if possible. . . . Inmates should be required to shower at least

every other day.”

       Third, even if the provision of a shower chair were considered to be medical equipment

supplied by EPCHD, the Declaration of Ms. Martin states that Defendant did not have authority

to “make decisions on inmates’ special requests or as to what medical services or medical

equipment are provided to inmates—only a physician can do so.” Defendant is a registered

nurse, not a physician. See (Morton Decl., ECF No. 29, at 63). Therefore, Defendant would not

have had authority to grant such a request if it had been made to her.

       Fourth, both Ms. Martin and Defendant declared that Defendant did not provide any

direct form of medical care or treatment to Plaintiff. (Martin and Morton Decls., ECF No. 29,

at 10, 64). Moreover, Defendant explicitly avers that she did not handle any request Plaintiff

may have submitted for a shower chair, nor was she aware of any such request. (Morton Decl.,

ECF No. 29, at 64).

       Thus, the evidence supports a conclusion that Defendant did not have the authority to


                                                21
   Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 22 of 25




approve or deny a shower chair for Plaintiff. Therefore, the Court RECOMMENDS that

Plaintiff’s claim of deliberate indifference against Defendant for denying him the use of a

shower chair be DISMISSED.

   3. Whether Plaintiff has stated a claim of deliberate indifference against Defendant on the
      basis of denying pain medication.

       Plaintiff claims that he submitted several written requests to Defendant and received a

response through an attending nurse that Defendant had received Plaintiff’s request, but that

Defendant did not have time for Plaintiff and that Plaintiff’s request was an “unrealistic

expectation.” (ECF No. 21, at 2).

       After he finished his previous course of pain medication provided by a hospital, Plaintiff

saw a physician who refused to prescribe him pain medication. Id. Plaintiff alleges he then

sought to address the matter to Defendant, who the physician had said was the director who

“gives specific orders they go by.” Id. Plaintiff received notification through an attending nurse

that Defendant had received the requests but did not have time for Plaintiff and that his requests

were unrealistic. Id. Taking these allegations as true, the Court infers that Defendant was aware

that Plaintiff had broken his leg, that he had finished his initial course of pain medication, and

that the physician would not prescribe him more medication. Plaintiff alleges that Defendant,

having received his written requests, did not have time for him, effectively denying him the

requested pain medication.

       Therefore, the sole remaining question is whether Plaintiff’s allegation that he was

denied pain medication for his broken bones rises to the level of “unnecessary and wanton

infliction of pain repugnant to the conscience of mankind.” McCormick v. Stalder, 105 F.3d

1059, 1061 (5th Cir. 1997) (citing Estelle, 429 U.S. at 105–06). Other courts have found that



                                               22
      Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 23 of 25




pain resulting from broken bones can constitute a serious medical need. See Sears v. Gusman,

No. 16-2935, 2016 WL 4991539, at *2 (E.D. La. Aug. 31, 2016), report and recommendation

adopted by 2016 WL 4942845 (E.D. La. Sept. 16, 2016) (concluding that “severe pain” due to

a “broken ankle” can constitute a “serious medical need”) (collecting cases). Therefore, refusing

to treat or ignoring an inmate’s complaints of pain under these circumstances may rise to the

level of deliberate indifference. See id. (collecting cases). Therefore, based on the allegations

in Plaintiff’s Complaint and answers to the two questionnaires, the Court cannot say that

Plaintiff has not stated a claim of deliberate indifference against Defendant for refusing

medication for pain due to Plaintiff’s broken bones.

           However, as with Defendant’s Motion to Dismiss based on the allegations relating to

the shower chair and for the same reasons set forth above, the Court will convert the motion, as

it relates to the issue of deliberate indifference, to one for summary judgment. As a registered

nurse, Defendant is unable to prescribe medication. See (ECF No. 29, at 40, 60–61). The

Defendant has attached evidence addressing this issue as well, which was received by the

Plaintiff, who responded, and more importantly was afforded reasonable opportunity to present

evidence in response to this part of the Defendant’s Motion. Per Kim L. Martin’s and Defendant

Cristina Morton’s Declarations, not only can Defendant Morton not prescribe or provide

medication as a registered nurse, but she also cannot directly treat any Defendant or any other

person in her role as Nurse Manager. See (Martin and Morton Decls., ECF No. 29, at 10, 64).

And although the medical staff is charged with distribution of prescribed medication, Plaintiff’s

allegations do not state that Defendant denied his request for medication for which he had a

prescription.12 The Court infers that Plaintiff is asserting that Defendant denied him


12
     Moreover, while Plaintiff does not specify whether he is claiming that Defendant denied him prescribed pain

                                                       23
    Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 24 of 25




prescription pain medication.

        The evidence supports a conclusion that Defendant not only did not have the authority

to approve or deny prescription medication, but also did not treat the Defendant. See Thayer v.

Adams, 364 F. App'x 883, 888 (5th Cir. 2010) (per curiam) (unpublished) (“The court concluded

that the [nurse] defendants did not have the power to override [the doctor’s] orders and that

they did not act with deliberate indifference to [plaintiff’s] serious medical needs with respect

to [denying] his medication.”). Therefore, the Court RECOMMENDS that Plaintiff’s claim of

deliberate indifference against Defendant for denying Plaintiff prescription pain medication be

DISMISSED.

        Thus, having concluded that Plaintiff’s claims brought pursuant to 42 U.S.C. § 1983

should be dismissed, the Court RECOMMENDS that the District Court declines to exercise

supplemental jurisdiction over the Plaintiff’s state health care law claim, pursuant to 28 U.S.C.

§ 1367(a), over any state law claims that Plaintiff may be asserting in his Complaint. A purely

state law claim, untethered to a claim arising under federal law, fails to provide a basis for the

exercise of supplemental jurisdiction.

                                            IV.      CONCLUSION

        For the foregoing reasons, the Court RECOMMENDS that Defendant’s Motion to

Dismiss (ECF No. 29) be CONVERTED to a Motion for Summary Judgment and that it be

GRANTED and Plaintiff’s claims against Defendant, brought pursuant to 42 U.S.C. § 1983,

be DISMISSED WITH PREJUDICE. The Court FURTHER RECOMMENDS

DECLINING to exercise supplemental jurisdiction over any state law claim Plaintiff may be



medication or over-the-counter pain medication, he alleges only that he submitted written requests to Defendant
after the physician he saw said that he was not going to prescribe Plaintiff pain medication. (ECF No. 21, at 2).

                                                       24
   Case 3:19-cv-00358-PRM-MAT Document 40 Filed 02/11/21 Page 25 of 25




attempting to raise in this lawsuit.

       SIGNED and ENTERED this 11th day of February, 2021.




                                        ___________________________________
                                        MIGUEL A. TORRES
                                        UNITED STATES MAGISTRATE JUDGE


                                       NOTICE

FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS,
CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THE FOREGOING
REPORT WITHIN FOURTEEN DAYS AFTER BEING SERVED WITH A COPY OF
THIS REPORT MAY BAR DE NOVO DETERMINATION BY THE DISTRICT
JUDGE OF AN ISSUE COVERED HEREIN AND SHALL BAR APPELLATE
REVIEW, EXCEPT UPON GROUNDS OF PLAIN ERROR, OF ANY UNOBJECTED-
TO PROPOSED FACTUAL FINDINGS AND LEGAL CONCLUSIONS AS MAY BE
ACCEPTED OR ADOPTED BY THE DISTRICT COURT.




                                         25
